Citation Nr: 0607178	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a skin condition of 
the hands and feet.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for chronic fatigue.

5.  Entitlement to service connection for right elbow 
tendonitis.

6.  Entitlement to a compensable rating for residuals of a 
fracture of the left fourth metacarpophalangeal joint.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to December 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Waco Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2005 the veteran 
appeared for a videoconference hearing before the 
undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO.  At the 
October 2005 hearing, it was agreed that the veteran's claim 
would be held in abeyance for 60 days so that outstanding 
medical records could be obtained.  Additional VA medical 
records and private medical reports have been obtained and 
associated with the claims folder, and the records have not 
been reviewed by the RO since the most recent supplemental 
statement of the case (SSOC) was issued in February 2004.  
While the veteran indicated at the hearing that a written 
waiver of AOJ initial consideration of such evidence would be 
forthcoming along with the additional evidence, the 
additional evidence was received by the Board absent such 
waiver.  Under DAV, the Board has no recourse but to remand 
the case for AOJ initial consideration of additional 
evidence.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination (VA general medical 
examination) assessing the service-connected residuals of a 
fracture of the left fourth metacarpophalangeal joint was in 
March 2002.  At the October 2005 videoconference hearing, the 
veteran indicated that his left fourth finger symptoms have 
increased in severity since that examination.  Hence, further 
development of medical evidence is necessary.  
VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

It is also noteworthy that a claim placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases (as here in the case of entitlement to 
a compensable rating for residuals of a fracture of the left 
fourth finger), separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Finally, the nature of the medical disorders at issue 
suggests that the veteran may be receiving ongoing treatment 
and/or evaluations.  Reports of such treatment may include 
information pertinent to the claims.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
disorder(s) involving the sinuses, the 
skin, the right elbow, memory loss, 
fatigue, and/or the left fourth finger, 
from November 2005 (the date of the most 
recent VA medical records associated with 
the claims folder) to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain 
reports of any VA treatment (not already 
of record) of any disorder(s) involving 
the sinuses, the skin, the right elbow, 
memory loss, fatigue, and/or the left 
fourth finger since November 2005.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his left fourth finger 
disability.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include consideration of any 
complaints of pain and of limitation of 
motion due to pain.  All functional 
limitations resulting from the left 
fourth finger disability are to be 
identified.  The examiner should note 
whether there is ankylosis, pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the left 
fourth finger.  The examiner should 
discuss the effect the left fourth finger 
disability has upon the veteran's daily 
activities (as well as the extent and 
effect, if any, of episodes of 
exacerbation).  The examiner must explain 
the rationale of all opinions given.

3.  The RO should then review the matters 
on appeal.  The possibility of "staged" 
ratings for the service-connected left 
finger disability should be considered.  
If any claim remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


